Citation Nr: 1437365	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-29 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for arthritis of the bilateral knees.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery disease.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for memory loss.

8.  Entitlement to service connection for sleep disturbance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


INTRODUCTION

The Veteran had active service from December 1968 until September 1993, including tours of duty in Saudi Arabia from August 1990 until October 1990 and from March 1991 until May 1991. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Virtual VA and VBMS files have been reviewed.  

The issues of entitlement to service connection for the bilateral knees, headaches, memory loss, a sleep disorder, diabetes mellitus, hypertension and a heart disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service. 38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran seeks service connection for tinnitus.  Generally, in order to establish service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran has a current disability of tinnitus as he has reported in statements and VA treatment records reflect complaints of tinnitus. Charles v. Principi, 16 Vet. App. 370, 374 (2002).  There is also in-service acoustic trauma as the Veteran provided competent and credible statements that he experienced in-service noise exposure, particularly from the pistol range.  The Veteran's DD 214 confirms he received the navy expert pistol shot medal and navy expert rifle medal among other decorations and the Veteran's description of noise has been consistent over the years. See Caluza, 7 Vet. App. at 511.  Finally, the Board finds that the Veteran's tinnitus had onset during service.  The Veteran reported that his tinnitus began in the 1980s.  The Veteran is competent to report the onset of his tinnitus.  Charles, 16 Vet. App. at 374.  Furthermore, service treatment records reflect the Veteran began describing decreased hearing during service and also was treated for Eustachian tube dysfunction and otitis media.  Most significantly, a January 1983 ear, nose and throat clinic note reflected a history of upper respiratory infection since the first week of January with symptoms of decreased auditory acuity and "hearing noise as if in a band."  The evidence as a whole demonstrates that the Veteran's tinnitus had onset during service and therefore service connection is warranted. 38 C.F.R. § 3.303(d).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

A preliminary review of the record reflects that further development is necessary.

Although the Veteran was afforded a VA examination of the heart in February 2014, the Board finds this examination is incomplete.  Specifically, no opinion concerning direct service connection was obtained.  In this regard the Board notes that the Veteran was seen in January 1990 for complaints of dizziness associated with heart palpitations.  Accordingly, another VA examination is necessary.  38 C.F.R. § 4.2 (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes);

Similarly, during a February 2014 VA mental health examination the Veteran reported sleep difficulties while in Saudi Arabia.  While the examiner opined the sleep disorder was most consistent with a breathing-related sleep disorder, no opinion was provided as to the etiology of the breathing related sleep disorder.  Likewise, the February 2014 Gulf War examination attributed the condition to sleep apnea but did not otherwise opine whether the sleep apnea was caused or aggravated by service.  Accordingly, an addendum opinion is required.  

Concerning the headaches and memory loss and diabetes mellitus, although the Veteran was afforded a Gulf War VA examination in February 2014, no medical opinion concerning the headaches and memory loss was provided.  The Veteran has reported his diabetes was related to his diet and lifestyle in service and that the headaches began in 1978 and has continued since that time.  He alleges the memory loss is a result of his service in the Persian Gulf.  The Board finds that this meets the standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) and VA examinations should be obtained. 

Concerning the knees, service treatment records in October 1986 reflected complains of bilateral knee pain with knee bending.  The impression was mild chondromalacia patellae (CMP).  A February 1993 report of medical history the Veteran denied a history of bone joint or other deformity or trick or locked knee, however, a physician statement indicated "knees [degenerative joint disease not considered disabling]."  As the Veteran has described persistent symptoms of knee pain, the Board finds a VA examination to provide an opinion as to the nature and etiology of any current knee disability is necessary.  

Concerning the claim for hypertension, the Veteran has a current diagnosis of hypertension.  Additionally, the Board notes that several blood pressure readings during service appear elevated.  For example, blood pressure was 140/98 in December 1980, 120/90 in April 1981 and May 1981; 138/90 in September 1982; 128/90 in October 1982; 114/90 and 128/100 in May 1985; 138/90 in January 1990 and March 1990; 124/92 in June 1990; 128/102 and 118/96 in September 1992; and 147/98 in March 1993.  The February 1993 retirement exam noted the Veteran was borderline hypertensive (stable) and blood pressure reading on that date was 130/90.  Accordingly a VA examination to determine the nature and etiology of hypertension is warranted.  

On remand updated treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all sources of treatment that he has received for the claimed conditions, and to provide any releases necessary for VA to secure records of such treatment or evaluation. The AOJ should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources.  

Updated VA treatment records since February 2014 should also be obtained.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran. 

2. After any records requested above have been obtained, schedule the Veteran for a VA examination for purposes of determining the current nature, extent and etiology of any headache, memory loss and sleep disorder.  All testing deemed necessary must be conducted and results reported in detail. The examiner should provide opinions as to the following: 

a. State whether or not the Veteran has headache, memory loss or sleep symptoms due to an undiagnosed illness, or whether his reported symptoms can be attributed to any known medical causation. 

b. If any claimed symptom is determined to be attributable to a known clinical diagnosis, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed disability was incurred in or aggravated by military service. 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

3.  After obtaining any records requested above, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any hypertension that may be present.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination render an opinion as to the following: 

Whether any currently diagnosed hypertension is at least as likely as not (at least a 50 percent probability) causally or etiologically related to any incident of the Veteran's active service, including any elevated blood pressure readings noted during the Veteran's active service. 

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

4.  After any records requested above have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed bilateral knee disabilities.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed bilateral knee disability, had its clinical onset during the Veteran's active service or otherwise was related to a documented event or incident of that period of active service?  The examiner should specifically discuss the October 1986 and February 1990 service treatment records discussing complaints related to the knees.

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

5.  After any records requested above have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed diabetes mellitus.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed diabetes mellitus had its clinical onset during the Veteran's active service or otherwise was related to a documented event or incident of that period of active service?  

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

6.  After any records requested above have been obtained, the RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed heart disability.  All indicated tests must be accomplished.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand. 

The examiner is requested to provide an opinion as to the following:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed heart disability had its clinical onset during the Veteran's active service or otherwise was related to a documented event or incident of that period of active service?  The examiner must discuss the service treatment records noting heart palpitations.    

The examiner should discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


